Exhibit 10.21

DESCRIPTION OF DIRECTOR COMPENSATION ARRANGEMENTS

Compensation of Non-Employee Directors

For fiscal 2015, our non-employee directors were paid as follows:

 

  •   Annual retainer of $75,000 for each director.

 

  •   Additional annual retainer of $70,000 for the Lead Director.

 

  •   Additional annual retainer for Committee Chairs:

 

  •   $28,000 for the Audit Committee Chair;

 

  •   $23,000 for the Executive Compensation Committee Chair;

 

  •   $18,000 for the Corporate Governance Committee Chair; and

 

  •   $18,000 for the Finance Committee Chair.

 

  •   Additional annual retainer for each Committee member (other than the
Chair):

 

  •   $15,000 for each Audit Committee member;

 

  •   $10,000 for each Executive Compensation Committee member;

 

  •   $8,000 for each Corporate Governance Committee member; and

 

  •   $8,000 for each Finance Committee member.

 

  •   Two annual deferred stock awards, each representing shares of our common
stock valued at $70,000.

During fiscal 2015, the amount of each of the deferred stock awards was
increased to $75,000, effective for awards granted at or after the 2015 annual
meeting of stockholders. In addition, effective fiscal 2016, an additional
annual retainer of $26,000 was added for a Chair of a subcommittee of the Audit
Committee.

Directors are reimbursed for customary expenses for attending Board and
committee meetings. The deferred stock awards (and deferred dividends on those
awards) are granted under our Stock Incentive Plan. One of the deferred stock
awards vests immediately and is payable with accumulated dividends in stock at
the earlier of separation from service as a director or change of control. The
second award vests at the annual meeting next following the award, based on
service as a director for that year, and is payable with accumulated dividends
in stock upon vesting or, if an irrevocable advance election is made, at the
same time as the first award. In the event that a non-employee director
separates from service as a director prior to vesting in the second award, such
award will be forfeited.

Directors may defer their retainers and fees by participating in our Executive
Savings Plan (ESP), a non-qualified deferred compensation plan, under which
amounts deferred earn a return based on notional investments in mutual funds or
other market investments. Participating directors may select a distribution date
earlier than retirement from the Board, but no earlier than January 1st of the
second year following the year of the deferral. Prior to January 1, 2008, our
non-employee directors were eligible to defer their retainers and fees in our
GDCP, under which amounts deferred earn interest at a periodically adjusted
market-based rate. Amounts deferred under the GDCP on or after January 1, 2005
will be distributed under the terms of the ESP, as described above. Amounts
deferred under the GDCP prior to January 1, 2005 will be paid on leaving the
Board. We do not provide retirement, health or life insurance benefits for our
non-employee directors.

Compensation of Directors who are Employees of the Company

Directors who are employees of TJX are not paid for their service as a director.